MEMORANDUM **
Tristón Jay Amero appeals pro se the district court’s summary judgment in favor of defendant correctional officials in his 42 U.S.C. § 1983 action, alleging various constitutional violations while he was a ward of the California Youth Authority. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Margolis v. Ryan, 140 *785F.3d 850, 852 (9th Cir.1998), and we affirm.
The district court properly granted defendants summary judgment because a reasonable correctional counselor could have believed that defendant Bennett’s order in response to Amero’s disturbance did not represent unnecessary and wanton infliction of pain. See Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 2158, 150 L.Ed.2d 272 (2001) (if an officer is mistaken regarding amount of force that is legal, but such mistake is reasonable, an officer is entitled to immunity).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.